[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION FOR EXCLUSIVE POSSESSION (#103)
On June 27, 2000, the court heard reargument on the defendant's motion for exclusive possession of the premises located at 36 Oakcrest Road, Oxford, Connecticut. The defendant is proceeding under Conn. Gen. Stat. § 46b-83. Section 46b-83 applies in the event of a dissolution of marriage, legal separation and annulment. As the parties in the present case were never married, § 46b-83 is inapplicable. The defendant's motion for exclusive possession is denied.
The Court
By Curran, J. CT Page 9078